DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2016/0327070) in view of Thomas (US 2012/0124991).
Regarding independent claim 1, Fujiwara discloses a hydraulic master apparatus (10) for a hydraulic brake or clutch of handlebar-guided vehicles having a handlebar tube (H) (see Abstract, FIGS. 1-7), the hydraulic master apparatus comprising: a support (12) shaped to connect to the handlebar tube (see e.g. FIG. 4; ¶ 0076); a lever pivotally mounted (50) in the support (see FIG. 4); and a hydraulic cylinder (20): comprising a compensating chamber (40) shaped to be disposed in the handlebar tube (see FIG. 5); and comprising a movable piston (22); and being a master cylinder (20) disposed between the support and the compensating chamber (see FIG. 5, master cylinder (20) is disposed between the compensating chamber (40) and at least a portion of the support (12)).  
Fujiwara does not disclose that the piston has disposed therein a central valve.
Thomas teaches a hydraulic master apparatus (100) for a hydraulic brake or clutch of handlebar-guided vehicles (see Abstract, FIGS. 1-15) comprising a piston (150) (see e.g. FIG. 12) having disposed therein a central valve (126).
It would have been obvious to combine the central valve of Thomas with the device of Fujiwara to eliminate the need for a port-timing hole to extend the service life of the primary cup seal of the piston (see e.g. Thomas, ¶ 0056) (see also Fujiwara, FIG. 5, seal (60) slides over port timing hole (46a, 46b) in disclosed configuration, thereby leading to premature wear of seal). 
Regarding claim 3, Fujiwara discloses that a pulling device (52) that, responsive to actuation of the hydraulic master apparatus, exerts a pulling force on the piston of the hydraulic cylinder (see FIG. 5, ¶ 0083).
Regarding claim 4, Fujiwara discloses that the pulling device comprises a pull rod (see FIG. 5).
Regarding claim 8, Fujiwara discloses a shifting device (54) shaped to be disposed in the handlebar tube movably in a longitudinal direction of the handlebar tube (see FIG. 5).
Regarding claim 9, Fujiwara discloses a pulling device (52) that, responsive to actuation of the hydraulic master apparatus, exerts a pulling force on the piston of the hydraulic cylinder, the shifting device being connected to the pulling device (see FIG. 5).
Response to Arguments
Applicant's arguments filed 17-Nov-2022 have been fully considered but they are not persuasive.
Regarding independent claim 1, Applicant argues that “Fujiwara does not disclose ‘a master cylinder disposed between the support and the compensation chamber’ and, especially, not along an extension of the handlebar” (see Amendment, page 8).  Nothing in the claims, however, recites “along an extension of the handlebar.”  Rather, the claim simply recites that the “master cylinder disposed between the support and the compensating chamber.”  As shown in Figure 5 of Fujiawara, the master cylinder is located between the compensation chamber (40) and at least a portion of the support (12).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657

December 17, 2022